PROSPECTUS T. Rowe Price TRGFX RPGEX PRGSX Global Infrastructure Fund Global Large-Cap Stock Fund Global Stock Fund March 1 2011 A choice of global funds for investors seeking long-term growth of capital by diversifying beyond U.S. borders . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Global Infrastructure Fund 1 Global Large-Cap Stock Fund 6 Global Stock Fund 12 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 17 Useful Information on Distributions and Taxes 22 Transaction Procedures and Special Requirements 27 Account Maintenance and Small Account Fees 31 3 More About the Funds Organization and Management 32 More Information About the Funds and Their InvestmentRisks 35 Investment Policies and Practices 38 Disclosure of Fund Portfolio Information 45 Financial Highlights 46 4 Investing with T. Rowe Price Account Requirements and Transaction Information 53 Opening a New Account 54 Purchasing Additional Shares 57 Exchanging and Redeeming Shares 58 Rights Reserved by the Funds 60 Information About Your Services 61 T. Rowe Price Brokerage 63 Investment Information 64 T. Rowe Price Privacy Policy 65 SUMMARY T. Rowe Price Global Infrastructure Fund Investment Objective The fund seeks to provide long-term growth of capital. Income is a secondary objective. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00% Maximum account fee $10a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.80% Distribution and service (12b-1) fees 0.00% Other expenses 1.62% Total annual fund operating expenses 2.42% Fee waiver/expense reimbursement 1.32%b Total annual fund operating expenses after fee waiver/expense reimbursement 1.10%b a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. b T.Rowe Price Associates , Inc. has agreed (through February 29 . 2012) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses , and acquired fund fees ) that would cause the fund’s ratio of expenses to average net assets to exceed 1.10%. Termination of the agreement would require approval by the fund’s Board of Directors. Fees waived and expenses paid under this agreement are subject to reimbursement to T.Rowe Price Associates , Inc. by the fund whenever the fund’s expense ratio is below 1.10%. However, no reimbursement will be made more than three years after the waiver or payment, or if it would result in the expense ratio exceeding 1.10%. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, the fund’s operating expenses remain the same, and the expense limitation currently in place is not renewed. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $112 $584 $1,129 $2,620 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 18.6% of the average value of its portfolio . Investments, Risks, and Performance Principal Investment Strategies The fund will normally invest at least 80% of its net assets in the securities of infrastructure-related companies throughout the world, including the U.S. The fund defines an infrastructure-related company as any company that derives at least 50% of its revenues or profits, either directly or indirectly, from the infrastructure industry or commits at least 50% of assets to activities related to the infrastructure industry. Under normal conditions, the fund will invest in at least five countries and at least 40% of its net assets will be invested in companies outside the U.S. (at least 30% of its net assets will be invested in companies outside the U.S. if foreign market conditions are not favorable). Infrastructure refers to the systems of transportation, communication, energy and other essential services required for the normal function of society. Infrastructure assets are the physical structures and networks that provide these necessary services. For purposes of selecting investments in infrastructure-related companies, the fund defines the infrastructure industry broadly. It includes companies involved in the following businesses and activities, among others: · building, operation, or maintenance of airports, marine ports, toll roads, bridges, railways, and other transportation systems; · telecommunications, wireless, satellite, cable and other communications networks; · power generation, storage, and distribution; · utilities such as electricity, oil, gas, water, sewage, and other public services; · construction and operation of social infrastructure such as courthouses, hospitals, and schools; and · providing services and materials necessary for the construction and operation of infrastructure assets. The fund may invest in companies of any size and will shift assets between different types of companies within the infrastructure industry based on prevailing market conditions. While the fund invests with an awareness of the global economic backdrop and its outlook for industry sectors and individual countries, security selection is based on fundamental, bottom-up analysis that seeks to identify high-quality companies with both good appreciation prospects and some income-producing potential. We analyze the characteristics and investment prospects of a particular security and generally favor companies with characteristics such as attractive industry position, compelling business model, strong management, and reasonable stock price valuation. T. Rowe Price 2 The fund may sell securities for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. Principal Risks As with any mutual fund, there is no guarantee that the fund will achieve its objective. The fund’s share price fluctuates, which means you could lose money by investing in the fund. The principal risks of investing in this fund are summarized as follows : Active management risk The fund is subject to the risk that the investment adviser’s judgments about the attractiveness, value, or potential appreciation of the fund’s investments may prove to be incorrect.
